Citation Nr: 1731503	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1980 to April 1981 and from June 1983 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board notes that during the pendency of this appeal, the Veteran has relocated and jurisdiction of this matter has been transferred to the Nashville, Tennessee RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in March 2012.  A transcript of that hearing has been associated with the claims file

This matter was remanded by the Board for further development in April 2015.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1.  From August 25, 2016, forward, the Veteran has had one disability rated at 60 percent or more.

2.  From August 25, 2016, forward, the Veteran has had a combined disability rating of 70 percent or more.

3.  The effects of the Veteran's service connected major depressive disorder, fibromyalgia, and right shoulder strain prevented him from securing or maintaining substantially gainful employment when considering his education, special training, and employment history.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The record reflects that after the final Supplemental Statement of the Case (SSOC) issued in May 2017, the RO added additional relevant evidence to the claims file.  No subsequent SSOC was issued; however, as the Board is granting the Veteran's TDIU, this error is not prejudicial to the Veteran.

TDIU Law and Analysis

The Veteran maintains that he is unable to secure or maintain substantially gainful employment due to the effects of his service connected disorders.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is currently service connected for major depressive disorder with polysubstance abuse (70 percent), fibromyalgia (40 percent), essential hypertension (10 percent), right shoulder sprain (10 percent) and, surgical scar of the right upper extremity (0 percent).  The Veteran has a combined rating of 90 percent from August 25, 2016.  Since the Veteran has five disabilities with one rated at 70 percent and with a combined rating of 90 percent, the threshold requirements of TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Turning to the next step, TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also, Van Hoose, 4 Vet. App. at 363.

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training.  

The Veteran submitted an Office of Personnel Management Standard Form 7 detailing the Veteran's federal employment from February 1985 through April 1993.  "Aircraft Engine Repairer" was noted throughout the record.

A January 1994 letter from VA addressed to "Naval Aviation Depot, Norfolk" states the Veteran was a resident of the Domiciliary at the Hampton VAMC and was receiving therapy for chronic right shoulder pain.  The nurse stated that upon returning to work, the Veteran was not to lift more than 50 pounds and was to perform no repetitive overhead work.

A July 1997 VA treatment record notes the Veteran was terminated from his employment as a maintenance supervisor due to his medical problems.  It was further noted that the Veteran has two years of college and worked in the past as an aircraft mechanic and a maintenance supervisor.

A June 2004 VA treatment record notes the Veteran was employed part-time as a cook, noting that the pain makes such work difficult.

In August 2015, the Veteran submitted a statement regarding his work history.  The Veteran stated that since he left the Navy he can recall only five jobs.  Three jobs were working for a subcontractor at a Naval Air Station, a Naval Marine Station, and a junior college (and possibly Portsmouth Naval Hospital), for about nine months in 1997 to 1998.  The Veteran stated that he worked a fourth job through a temp service for five to six months at a junior college from 1999 to 2000.  The Veteran stated his fifth job was working as a dishwasher and a line cook at a restaurant for about nine month from 2000 to 2001.  The Veteran stated that he had problems walking up and down stairs, lifting, and standing and missed a lot work.

The Veteran was afforded a VA shoulder and arm examination in October 2016.  A diagnosis of right shoulder strain was noted.  The examiner noted that the Veteran's shoulder disorder would impact the Veteran's ability to work in that he has difficulty lifting and reaching above his head.

The veteran was afforded a VA mental disorders examination in October 2016.  Diagnoses of major depressive disorder, cocaine use disorder, and alcohol use disorder were noted.  Additionally, it was noted that the Veteran's fibromyalgia is relevant to the understanding or management of his mental health diagnoses.  It was further noted that it is not possible to differentiate between the symptoms attributable to each diagnosis.  Occupational and social impairment with reduced reliability and productivity were noted.  The Veteran's educational background was noted as some college and his occupational history notes that he last worked in 2001.  Noted symptoms were:  depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that the documentation supports that the Veteran's dysphoric moods are linked to his worsening chronic pain from fibromyalgia.

A December 2016 VA treatment record notes the Veteran reported that his mood "comes and goes" and still has days with depression.  The Veteran further reported that his pain from fibromyalgia triggers his depressed mood, and that this is unpredictable.  The Veteran's mood and affect was noted as "ok" with restricted affect.  His thought process was described as linear and logical.

A VA treatment record dated February 2017 notes the Veteran's speech was normal, his mood depressed, his affect congruent with his mood, and his perception within normal limits.  The Veteran's thought was described as linear, logical, and goal directed.  The Veteran reported having thoughts of suicide in October.  The Veteran's risk factors for suicide included physical illness, depression, anxiety, and insomnia.

The Veteran was afforded a VA fibromyalgia examination in June 2017.  It was noted that the Veteran's fibromyalgia does not require continuous medication for control of symptoms, nor is the Veteran currently undergoing treatment.  It was noted that symptoms of pain and stiffness are refractory to therapy.  Current fibromyalgia symptoms noted were widespread musculoskeletal pain, stiffness, and muscle weakness (intermittent leg weakness), fatigue, sleep disturbances, and depression.  These symptoms are present more than one-third of the time.  Bilateral tender points for pain were noted.  It was further noted that "intermittent exacerbations of pain and weakness would make maintaining work difficult."

Here, in weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with his major depressive disorder, fibromyalgia, and right shoulder strain.  

As noted above, the Veteran's right shoulder strain is manifested by a decreased range of motion.  The Veteran's fibromyalgia is manifested by widespread musculoskeletal pain, stiffness, and muscle weakness (intermittent leg weakness), fatigue, sleep disturbances, and depression.  The Board finds that the combined symptoms of these two disorders is such that the Veteran is unlikely to secure or maintain substantially gainful employment in his prior field of aircraft engine repair, or another field requiring physical labor.

The Veteran's major depressive disorder is manifested by depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory, or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Board is cognizant that there are treatment records which at times show the Veteran's symptoms of depression are less than those noted in the October 2016 VA examination.  However, the examiner noted that the documentation supports that the Veteran's dysphoric moods are linked to his worsening chronic pain from fibromyalgia.  As noted above, the Veteran has reported that his depression seems to come and go, and is triggered by his fibromyalgia pain, exacerbations of which were noted by the June 2017 as being "intermittent".  The Board finds that, though the Veteran's depression symptoms appear to be waxing and waning, are of such severity that they would interfere with his ability to secure or maintain any substantially gainful employment involving non-physical, sedentary labor.

Upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is as likely as not unemployable due to his service-connected major depressive disorder, fibromyalgia, and right shoulder strain.  As such, a grant of TDIU is warranted.


ORDER

TDIU is granted, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


